DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.

Claim Rejections - 35 USC § 112
Claims 1, 5-8, 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


close to” in claim 1 is a relative term which renders the claim indefinite. The term “close to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 5-8, 13-20 depend from claim 1 and thus inherit the deficiencies therein.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-6, 8, 14-20, as best understood by the Examiner, are rejected under 35 U.S.C. 103 as being obvious over Chen et al. (US 2006/0227504 – hereinafter, 
With respect to claim 1, Chen teaches (In Figs 1-3) a heat dissipation system for a network equipment power supply (1), comprising: a first heat dissipation device having a liquid inlet (Inlet of 203 at 201), a liquid outlet (Outlet of 203 at 201), and a liquid-cooling pipe (203) between the liquid inlet and the liquid outlet, wherein the liquid-cooling pipe is a multidirectional liquid-cooling pipe (See Fig 1), wherein liquid-cooling medium flows inside the liquid-cooling pipe and takes away heat generated by components (Components 12 closest to fan 111) arranged around the liquid-cooling pipe (¶ 0028); and a second heat dissipation device having an air inlet (13’), an air outlet (Not disclosed, but portions where air exits the casing 11), and an air-cooling channel (Channel within 11) between the air inlet and the air outlet, wherein airflow passes through the air-cooling channel and takes away heat generated by components (12 furthest from the fan 13) arranged around the air-cooling channel (¶ 0027, wherein while Chen does not explicitly disclose the presence of an air outlet and where that outlet would be within the casing 11, an outlet must be present and airflow must flow from the inlet, through a channel, over the components 12, and out of an outlet in order for the fan to cool the components in the way described in ¶ 0027).  
Chen fails to specifically teach or suggest that the liquid-cooling pipe is arranged within the network equipment power supply, is a multi-directional liquid-cooling pipe comprising a shared portion and a plurality of furcation branch portions, the shared portion including a shared inlet pipe segment connected with the liquid inlet and a shared outlet pipe segment connected with the liquid outlet, each of the furcation 
Chen-338, however, teaches (In Fig 2) a liquid-cooling pipe (1, 2, 12, 22) arranged within a housing, and is a multi-directional liquid-cooling pipe (See Fig 2) comprising a shared portion (12/1; 22/2) and a plurality of furcation branch portions (31/32), the shared portion including a shared inlet pipe segment (22/2) connected with a liquid inlet and a shared outlet pipe segment (12/1) connected with a liquid outlet, each of the furcation branch portions comprising a branch inlet pipe segment (32) connected with the shared inlet pipe segment (12/2) and a branch outlet pipe segment (31) connected with the shared outlet pipe segment (12/1), wherein the shared inlet pipe segment (22/2) is disposed close to and above the shared outlet pipe segment (12/1), and the branch inlet pipe segments (32) are disposed close to the corresponding branch outlet pipe segments (31, see Fig 2), respectively.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of  Chen-338 with that of Chen, such that the branches of Chen are furcation branches which stem off of an inlet manifold and an outlet manifold, as taught by Chen-338, since doing so would allow for each of the branches of Chen to carry cold liquid coolant instead of relatively warm liquid coolant (When the serial liquid cooling system of Chen is replaced by a parallel 
With respect to the limitations that the branch inlet pipe segments are disposed above the corresponding branch outlet pipe segments, Chen-725 teaches (In Fig 1) a liquid cooling pipe in a housing wherein a branch inlet pipe segment (18a) is disposed above a branch outlet pipe segment (18).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Chen-725 with that of Chen as modified by Chen-338, such that the branch inlet pipe segment of Chen-338 is disposed above the branch outlet pipe segment of Chen-338, as taught by Chen-725, since doing so would allow for placement of components where the branch outlet pipe exists in Chen-338.
With respect to claim 5, Chen-338 further teaches that at least one portion (12/22) of the liquid-cooling pipe is adjacent or attached to one side of an inner wall of a housing (See Fig 3), and another portion (1/2) is arranged in middle of the housing.
With respect to claim 6, Chen-338 further teaches that the multidirectional liquid-cooling pipe has a single liquid inlet (40) and a single liquid outlet (41), and the plurality of furcation branches share the single liquid inlet and the single liquid outlet (All liquid into/out of the cooling pipes flows through 40/41).
With respect to claim 8, Chen further teaches that the components (12) arranged around the liquid-cooling pipe are in direct contact with the liquid-cooling pipe, or thermally coupled to the liquid-cooling pipe through a heat conducting member (14, see Fig 2).


With respect to claim 15, Chen further teaches that the fan (13) of the network equipment power supply is arranged within a housing (11) of the network equipment power supply (See Fig 2), or arranged out of the housing of the network equipment power supply.
With respect to claim 16, Chen as modified by Chen-331 teaches the limitations of claim 1 as per above but fails to specifically teach or suggest the use of quick connectors on the inlet and outlet.  The Examiner hereby takes Official Notice of the conventionality of using quick connectors on inlets and outlets in a component cooling scheme.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide quick connectors on the inlet and outlet of Chen since doing so would allow for a user to quickly and easily disconnect the conduit from the heat dissipator (201).
With respect to claim 17, Chen further teaches that the network equipment power supply is suitable for a server or a data center (¶ 0026).
With respect to claim 18, Chen further teaches that the liquid inlet (inlet to 201) and the liquid outlet (outlet from 201) are arranged on same side of the first heat dissipation device (See Fig 1).
With respect to claim 19, Chen as modified by Chen-338 teaches the limitations of claim 1 as per above but fails to specifically teach or suggest that the inlet and outlet are arranged on different sides of the heat dissipation device.  However it has been held 1.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to re-arrange the inlet and outlet to be on different sides of the heat dissipation device since doing so would allow for another device or part to be placed where the current inlet/outlet are located.
With respect to claim 20, Chen further teaches a network equipment power supply (1), comprising the heat dissipation system according to claim 1.

Claim 7, as best understood by the Examiner, is rejected under 35 U.S.C. 103 as being obvious over Chen in view of Chen-338 in view of Chen-725 and further in view of Nagashima et al. (US 6,519,146 – hereinafter, “Nagashima”).
With respect to claim 7, Chen as modified by Chen-338 and Chen-725 teaches the limitations of claim 2 as per above but fails to specifically teach or suggest the limitations of claim 7.  Nagashima, however, teaches (In Fig 13) the conventionality of attaching a liquid cooling pipe (6) to an inner wall of a housing (Col. 8, ll. 52-60).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Nagashima with that of Chen as modified by Chen-338 and Chen-725, such that the pipe has a first part attached to an inner wall of the housing, as taught by Nagashima, since doing so would reducing the movement of the pipe thus reducing the chances that it becomes disconnected from various components.

Claim 13, as best understood by the Examiner, is rejected under 35 U.S.C. 103 as being obvious over Chen in view of Chen-338 in view of Chen-725 and further in view of Cutts et al. (US 5,954,823 – hereinafter, “Cutts”).
With respect to claim 13, Chen as modified by Chen-338 and Chen-725 teaches the limitations of claim 1 as per above but fails to specifically teach or suggest that the airflow comes from a fan of a network equipment cabinet.  Cutts, however, teaches (In Figs 1a, 3) a network equipment cabinet (10) which includes fans (38) used to cool power supplies (36).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Cutts with that of Chen, such that the network equipment cabinet has a fan which provides cooling to the power supply, as taught by Cutts, since doing so would allow the fan to be separately accessed from the power supply which may allow for the fan to be more easily replaced in the situation where the fan in faulty.

Claims 1, 5-6, 14, 16, 18, as best understood by the Examiner, are rejected under 35 U.S.C. 103 as being obvious over Kulkarni in view of Chen-338 and further in view of Chen-725.
With respect to claim 1, Kulkarni teaches (In Fig 3) a heat dissipation system for a network equipment power supply, comprising: a first heat dissipation device having a liquid inlet (Fig 3, “liquid inlet”), a liquid outlet (Fig 3, “liquid outlet”), and a liquid- cooling pipe (322) between the liquid inlet and the liquid outlet, wherein the liquid-cooling pipe (322) is arranged within the network equipment power supply (See Fig 3), and wherein liquid-cooling medium flows inside the liquid-cooling pipe and takes away 
Kulkarni fails to specifically teach or suggest that the liquid-cooling pipe comprises a shared portion and a plurality of furcation branch portions, the shared portion including a shared inlet pipe segment connected with the liquid inlet and a shared outlet pipe segment connected with the liquid outlet, each of the furcation branch portions comprising a branch inlet pipe segment connected with the shared inlet pipe segment and a branch outlet pipe segment connected with the shared outlet pipe segment, wherein the shared inlet pipe segment is disposed close to and above the shared outlet pipe segment, and the branch inlet pipe segments are disposed close to and above the corresponding branch outlet pipe segments, respectively.  
Chen-338, however, teaches (In Fig 2) a liquid-cooling pipe (1, 2, 12, 22) arranged within a housing, and is a multi-directional liquid-cooling pipe (See Fig 2) comprising a shared portion (12/1; 22/2) and a plurality of furcation branch portions (31/32), the shared portion including a shared inlet pipe segment (22/2) connected with a liquid inlet and a shared outlet pipe segment (12/1) connected with a liquid outlet, each of the furcation branch portions comprising a branch inlet pipe segment (32) 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of  Chen-338 with that of Chen, such that the branches of Chen are furcation branches which stem off of an inlet manifold and an outlet manifold, as taught by Chen-338, since doing so would allow for each of the branches of Chen to carry cold liquid coolant instead of relatively warm liquid coolant (When the serial liquid cooling system of Chen is replaced by a parallel liquid cooling system as taught by Chen-338, each of the heat dissipation components (15) will receive liquid of the same temperature).
With respect to the limitations that the branch inlet pipe segments are disposed above the corresponding branch outlet pipe segments, Chen-725 teaches (In Fig 1) a liquid cooling pipe in a housing wherein a branch inlet pipe segment (18a) is disposed above a branch outlet pipe segment (18).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Chen-725 with that of Chen as modified by Chen-338, such that the branch inlet pipe segment of Chen-338 is disposed above the branch outlet pipe segment of Chen-338, as taught by Chen-725, since doing so would allow for placement of components where the branch outlet pipe exists in Chen-338.


With respect to claim 6, Chen-338 further teaches that the multidirectional liquid-cooling pipe has a single liquid inlet (40) and a single liquid outlet (41), and the plurality of furcation branches share the single liquid inlet and the single liquid outlet (All liquid into/out of the cooling pipes flows through 40/41).
With respect to claim 14, Kulkarni further teaches that the airflow comes from a fan (338a-c) of the network equipment power supply (See Fig 4).
With respect to claim 16, Chen-338 further teaches hydraulic quick connectors (4) on the liquid inlet and the liquid outlet (Col. 3, ll. 26-29).
With respect to claim 18, Kulkarni further teaches that the liquid inlet and the liquid outlet are arranged on same side of the first heat dissipation device (See Fig 3 which shows the liquid inlet and outlet arranged on the same side).

Response to Arguments
With respect to the Applicants’ remarks to claim 1 that, “In fact, Chen discloses in paragraph [0030] "If the conduit of the liquid cooling device directly extends into the power supply, a short circuit may occur when the liquid leaks out, and an irreversible damage of the power supply may be resulted in accordingly. Therefore, in the present invention, the heat-exchange interface between the system cooling device and the heat-dissipating module of the power supply is disposed on the outside of the casing of the power supply to avoid the short circuit situation caused by the liquid leakage". It is thus (Present remarks claim 9) the Examiner respectfully disagrees and while not addressed in the present or previous office actions, one motivation to re-arrange the conduit 20 into the device casing would be to provide protection to the conduit.
With respect to the Applicants’ remarks to claim 1 that, “As shown in Fig. 1 of Chen, the whole conduit 203 of Chen is arranged in a plane, with the inlet pipe and the outlet pipe being separated from each other. Chen fails to disclose or teach that the inlet pipe segments are disposed close to and above the corresponding outlet pipe segments, respectively.” (Present remarks page 10) the Examiner agrees but notes that these deficiencies in Chen are remedied by the Chen-338 reference as provided in the above rejection to claim 1.
With respect to the Applicants’ remarks to claim 1 that, “Kulkarni discloses a coolant-driven fan system for cooling, which comprises a liquid-cooled heat dissipation device and an air-cooled heat dissipation device. Similar to the Chen, the Kulkarni fails to disclose that the liquid-cooling pipe is a multidirectional liquid-cooling pipe having a plurality of furcation branches. Therefore, Kulkarni also fails to disclose the above newly-added feature in claim 1. As shown in Fig. 3 of Kulkarni, the whole coolant tube 322 of the liquid-cooled heat dissipation device is arranged in a plane, with the inlet pipe and the outlet pipe being separated from each other. Kulkarni fails to disclose or teach that the inlet pipe segments are disposed close to and above the corresponding outlet (Present remarks pages 10-11) the Examiner agrees but notes that these deficiencies in Kulkarni are remedied by the Chen-338 reference as provided in the above rejection to claim 1.
With respect to the Applicants’ remarks to claim 1 that, “Chen-338 fails to disclose that, for each of the furcation branch portions, the branch inlet pipe segment is disposed close to and above the corresponding branch outlet pipe segment. That is, Chen-338 fails to disclose the above arrangement of the liquid-cooled pipe of the invention as recited in the amended claim 1.” (Present remarks pages 11-12) the Examiner agrees but notes that these deficiencies in Chen-338 are remedied by the newly provided Chen-725 reference as provided in the above rejection to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZACHARY PAPE/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)